Citation Nr: 0929361	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
and attendance/ housebound benefits.

2.  Entitlement to additional allowance for the Veteran's 
spouse's need for aid and attendance.

3.  Entitlement to an increased rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for chronic obstructive 
pulmonary disease with chronic bronchitis, emphysema, and 
status asthmaticus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service from May 1943 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In September 2006, the RO denied an increased 
rating for PTSD, aid and attendance allowance for the 
Veteran's spouse, and service connection for chronic 
obstructive pulmonary disease, finding that the Veteran had 
not submitted new and material evidence to reopen the claim.  
In March 2007, the RO denied special monthly compensation for 
aid and attendance/ housebound status.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a Board video conference or Travel 
Board hearing on VA-Form 9's submitted in March 2007 and 
February 2009.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

Schedule the Veteran for a Board video 
conference or Travel Board hearing, 
whichever opportunity arises first, to 
give him an opportunity to give testimony 
regarding his claims on appeal.  Ensure 
that the Veteran and his representative 
receive the proper notice of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



